      Case 2:17-cv-00358-RMP         ECF No. 69   filed 09/10/19   PageID.567 Page 1 of 2




 1                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


 2
                                                                      Sep 10, 2019
 3
                                                                          SEAN F. MCAVOY, CLERK




 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    RONALD W. ROUSH and JAMES
      H. HUNTER,                                    NO: 2:17-CV-358-RMP
 8
                                   Plaintiffs,      ORDER REFERRING MATTER TO
 9                                                  MAGISTRATE JUDGE RODGERS
            v.
10
      AKAL GROUP OF COMPANIES,
11    LLC, doing business as Akal
      Security, Inc.,
12
                                   Defendant.
13

14         On September 10, 2019, the parties appeared before the Court telephonically

15   for a scheduling conference. Plaintiffs Ronald W. Roush and James H. Hunter

16   appeared pro se. Haley F. Gregory, Stanley F. Corbit, and Keith C. Mier appeared

17   for Defendant Akal Group of Companies, LLC.

18         The parties indicated to the Court that they would like Plaintiffs’ Motion to

19   Compel Discovery, ECF No. 57, to be referred to United States Magistrate Judge

20   John T. Rodgers for resolution, as well as have the case referred to Judge Rodgers

21   for settlement discussions.


     ORDER REFERRING MATTER TO MAGISTRATE JUDGE RODGERS ~ 1
      Case 2:17-cv-00358-RMP        ECF No. 69    filed 09/10/19   PageID.568 Page 2 of 2




 1         Accordingly, IT IS HEREBY ORDERED:

 2         1. This matter is referred to Magistrate Judge John T. Rodgers to resolve

 3              Plaintiffs’ Motion to Compel Discovery, ECF No. 57, and to conduct a

 4              settlement conference.

 5         2. Magistrate Judge Rodgers’ chambers will arrange a telephone conference

 6              with counsel as soon as practicable after the date of this Order, taking into

 7              consideration the scheduling demands of the Court and the needs of the

 8              parties. The procedural and filing requirements relating to the conference

 9              also will be outlined during the telephone conference.

10         The District Court Clerk is directed to enter this Order and provide copies to

11   counsel.

12         DATED September 10, 2019.

13
                                                  s/ Rosanna Malouf Peterson
14                                             ROSANNA MALOUF PETERSON
                                                  United States District Judge
15

16

17

18

19

20

21


     ORDER REFERRING MATTER TO MAGISTRATE JUDGE RODGERS ~ 2
